EXHIBIT 10.19

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

WHEREAS, Ernest L. Godshalk (“Employee”) wishes to retire voluntarily from
service as an employee, director and officer of Varian Semiconductor Equipment
Associates, Inc. (“VSEA” or the “Company”) and resign from his position of
President and Chief Operating Officer;

 

AND WHEREAS, the Company wishes to assist Employee with his transition to
retirement and to accept his resignation as an employee, director and officer of
the Company;

 

AND WHEREAS, Employee and the Company have reached a mutual understanding, as
provided in this Retirement Agreement and General Release (the “Agreement”),
relating to the terms of Employee’s voluntary retirement from the Company and
the transition benefits the Company will provide Employee;

 

AND WHEREAS, it is the intent of Employee and the Company that this Agreement
will mutually, amicably and finally resolve and compromise all issues and claims
relating to, arising out of or involving in any way Employee’s employment with
and retirement from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises, understandings and
conditions contained herein, Employee and the Company hereby agree as follows:

 

1. Retirement From Service. Employee shall retire his employment with VSEA in
all capacities effective December 31, 2004 (the “Retirement Date”). Effective on
the Retirement Date, Employee also shall resign from service as a director and
officer of the Company.

 

2. Consideration. In recognition of Employee’s diligent and valuable service to
VSEA, in consideration for Employee’s agreement to and compliance with the terms
and provisions set forth in this Agreement, and provided that Employee executes
this Agreement and returns it to VSEA and does not revoke it pursuant to Section
17, VSEA agrees to provide Employee with the following retirement transition
benefits:

 

a. Base Salary and Benefits Prior to the Retirement Date. Through the Retirement
Date, VSEA will continue to provide Employee with all compensation including,
without limitation, all salary, bonus and/or other incentive compensation, to
which he shall be entitled as a result of his continued employment through the
Retirement Date. In addition, Employee will continue to be eligible to
participate in any and all benefit plans in which he is currently participating
until the Retirement Date, subject to normal plan provisions for withdrawing
from such participation. Employee will be entitled to contribute to the Employee
Stock Purchase Plan through December 31, 2004 and as otherwise provided by such
plan.

 

b. Transition Payments. VSEA will provide Employee with a lump sum payment in
the gross amount of Nine Hundred Sixty Thousand (960,000) Dollars within ten
business days after the Retirement Date. In no event shall this payment be made
before January 1, 2005. This payment shall be subject to all applicable local,
state and federal withholdings.



--------------------------------------------------------------------------------

c. Continuation of Health Insurance. Effective as of the Retirement Date,
Employee (and his eligible dependents) will be eligible for health insurance
coverage under VSEA’s retiree health insurance program in accordance with the
terms thereof until the earlier of (i) the date on which Employee actually
obtains coverage in another group health plan and (ii) Employee’s and Employee’s
spouse’s death. The Company shall pay for all costs associated with such
coverage, including premiums, but not deductibles and co-payments until the
twelve (12) month anniversary of Employee’s Retirement Date. Thereafter,
Employee will be responsible for all costs associated with such coverage,
including premiums, deductibles and co-payments, as in effect from time to time
and VSEA will no longer be responsible for the employer portion of the
applicable premiums. In the event that the Company’s insurance carrier ceases or
fails to provide Employee substantially the same coverage, at substantially the
same cost (i.e., greater than 10% difference) as coverage for Company’s
employees, Company agrees that Employee may, at his option, within sixty (60)
days of receipt by Employee of written notice, obtain his own policy for such
coverage or maintain the same retiree health program. In either event, the
Company agrees to reimburse Employee the difference between the cost of his
coverage and the cost of coverage for a Company employee until the earlier of
(i) and (ii) of this paragraph. Employee agrees to notify the Company’s Human
Resources Department, in writing, in the event that he obtains coverage under
another group health plan.

 

d. Outplacement. The Company agrees to provide Employee with a one-time, lump
sum payment of fifteen thousand dollars ($15,000), which may be used for
professional outplacement services or for any other purpose, in Employee’s sole
discretion.

 

e. Company Car. Employee may continue to use the Company-provided car that he is
currently using (the “Company Car”) until the Retirement Date. Employee shall
have the right to purchase the Company Car on the Retirement Date for the
difference between the value of the Company Car as of the Retirement Date and
the amount remaining in the program as of that date for the Company Car and as
provided under the relevant Company Car Plan. The Company shall “gross up”
Employee for taxes in accordance with the Company Car Plan with respect to
Employee’s purchase of the Company Car.

 

f. Life Insurance. Within thirty-one (31) days after the Retirement Date,
Employee may elect to convert his Company group life insurance coverage to an
individual life insurance conversion policy offered by the same insurance
company in an amount of coverage equal to or less than the amount of life
insurance coverage under the group policy. To convert to individual life
insurance coverage, Employee must apply and pay the first premium within
thirty-one (31) days of the date on which his life insurance coverage under the
group plan ends. The Company’s Human Resources Office will provide Employee with
information and application forms for converting to individual life insurance
coverage. In addition, the Company agrees to cooperate with the insurer and
Employee as necessary to facilitate conversion of the insurance coverage.

 

g. Management Incentive Plan. VSEA will pay Employee any amounts earned but not
yet paid under the MIP for the fiscal year ended October 1, 2004 at the same
time as such amounts are paid to other MIP participants in the ordinary course
of business.

 

2



--------------------------------------------------------------------------------

h. Stock Options. Employee may exercise stock options that are vested as of the
Retirement Date in accordance with the Omnibus Stock Plan, as amended, it being
understood and agreed that Employee is terminating employment with VSEA by
reason of “Retirement” under such plan.

 

i. Retirement Program. The terms of the Retirement Program do not permit
Employee to continue as a contributing participant in the Retirement Program
after his last day of employment (the Retirement Date).

 

j. Supplemental Retirement Plan. The Company shall pay Employee any and all
amounts credited to his Supplemental Retirement Plan account through December
31, 2004 within thirty (30) days of the Retirement Date.

 

k. No Other Compensation or Benefits. Except as otherwise provided herein or as
required by Section 4980B(f) of the Internal Revenue Code of 1986, as amended
(relating to “COBRA” coverage), Employee will not be entitled to any
compensation or benefits or to participate in any employee benefit programs of
the Company or any of its subsidiaries or affiliates on or after the Retirement
Date.

 

3. Subsequent Regulatory Changes. In the event that any governmental regulation
applicable to a Company compensation or employee benefit plan under which
payments or benefits are to be provided to Employee under this Agreement would
prohibit any such payment or benefit, or would jeopardize the regulatory
qualifications or status of any such plan if such payment or benefit is provided
to Employee, the Company will not be obligated to make such payment or to
provide such benefit to Employee; provided, however, that the Company agrees
that it will, to the extent permitted under such regulations, provide Employee
with comparable consideration, benefits and/or remuneration.

 

4. Cooperation. From and after the Retirement Date, Employee agrees to cooperate
in all reasonable respects with the Company and its subsidiaries and affiliates
and their respective directors, officers, attorneys and experts in connection
with any action, proceeding, investigation or litigation involving the Company
or any of its subsidiaries or affiliates, including any such action, proceeding,
investigation or litigation in which Employee is called to testify. In the event
that the Company calls upon Employee to provide such assistance, the Company
agrees and acknowledges that Employee’s obligation shall be limited to providing
truthful and accurate testimony and/or information. In addition, if the Company
calls upon Employee to provide such cooperation at any point after the twelve
(12) month anniversary of the Retirement Date, the Company shall reimburse
Employee for such assistance at the daily rate of $3,000 for any day or any
portion of any day in excess of five (5) days per calendar year that Employee
devotes to cooperating with the Company in compliance with the provisions of
this Paragraph 4. During any period of time during which the Company continues
to provide Employee with transition benefits, the Company shall not be required
to reimburse Employee for any time devoted to providing assistance requested by
the Company.

 

3



--------------------------------------------------------------------------------

5. Releases of Claims.

 

a. General Release by Employee. In consideration of the payments and benefits
provided to Employee under this Agreement, Employee, for each of Employee, his
heirs, executors, representatives, agents, administrators, successors, and
assigns (collectively, the “Employee Releasors”), hereby knowingly and
voluntarily irrevocably and unconditionally releases and forever discharges
VSEA, its parent corporations, affiliates, subsidiaries, divisions, predecessors
(including but not limited to Varian Associates, Inc.), insurers, successors and
assigns and the current and former employees, attorneys, officers, directors,
shareholders and agents thereof (collectively referred to throughout the
remainder of this Agreement as “Employer”), from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, that the Employee Releasors may have, or in the future may possess,
arising out of (i) Employee’s employment relationship with and service as an
employee or officer of the Company or any of its subsidiaries or affiliates, and
the termination of such relationship or service, or (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof. Nothing in the release set forth in this Section 5(a) shall apply
to (i) the obligations of the Company under this Agreement; (ii) any claim
against an employee benefit plan seeking payment of a vested benefit under the
terms of that plan under the Employee Retirement Income Security Act; (iii) any
indemnification rights Employee may have under the provisions of Delaware law,
the Company’s Bylaws, the Company’s Restated Articles of Incorporation or the
Indemnification Agreement between Employee and the Company dated April 3, 1999
(the “Indemnification Agreement”), in each case with respect to liabilities
arising as a result of Employee’s service as an employee or officer of the
Company; (iv) or any claim by Employee for insurance coverage under any
directors and officers insurance policy maintained by the Company for the
benefit of its directors and officers and relating to the period of Employee’s
employment with the Company. Employee further agrees that the payments and
benefits described in this Agreement will be in full satisfaction of any and all
Claims for payments or benefits, whether express or implied, that Employee may
have against the Company or any of its subsidiaries or affiliates arising out of
his employment relationship, his service as an employee or officer of the
Company or any of its subsidiaries or affiliates and the termination thereof.

 

b. Specific Release of ADEA Claims by Employee. In consideration of the payments
and benefits provided to Employee under this Agreement, the Employee Releasors
hereby irrevocably unconditionally release and forever discharge the Employer
from any and all Claims that the Employee Releasors may have as of the date
Employee signs this Agreement arising under the Federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). By signing this Agreement, Employee hereby
acknowledges and confirms the following: (i) Employee was advised by the Company
in connection with his retirement to consult with an attorney of his choice
prior to signing this Agreement and to have such attorney explain to him the
terms of this Agreement, including, without limitation, the terms relating to
his release of claims arising under ADEA; (ii) Employee was given a period of
not fewer than twenty-one (21) days to consider the terms of this Agreement and
to consult with an attorney of his choosing with respect thereto; (iii) Employee
is providing the release and discharge set forth in this Section 5(a) only in
exchange for consideration in addition to anything of value to which Employee is
already entitled; and (iv) that Employee knowingly and voluntarily accepts the
terms of this Agreement.

 

4



--------------------------------------------------------------------------------

6. Limited Release by the Company. In consideration of Employee’s agreement to
be bound by the terms and conditions contained in this Agreement, including,
without limitation the releases of claims contained in Paragraphs 5(a) and (b)
above and the confidentiality, non-disclosure and non-competition provisions
contained in Paragraphs 7 through 10 below, and except to the extent that such
claims arise out of any intentional misdeed by the Employee, the Employer, for
itself, its employees, officers, directors, agents, heirs, successors, and
assigns and all others acting on its or their behalf, hereby knowingly and
voluntarily irrevocably and unconditionally releases and forever discharges the
Employee Releasor from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character that the Employer may have, or in the future may possess,
arising out of or relating in any way to (i) Employee’s employment relationship
with and service as an employee, officer or director of the Employer or any of
its or their subsidiaries or affiliates, and the termination of such
relationship or service, or (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof.

 

7. Affirmations. Employee affirms that Employee has not filed nor caused to be
filed, and is not presently a party to, any claim, complaint, action, charge,
grievance or arbitration against Employer in any forum or form. Employee further
affirms that Employee has been paid for and/or has received all vacation (paid
or unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
Employee may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to Employee, except as
provided in this Agreement. Employee furthermore affirms that Employee has no
known workplace injuries or occupational diseases and has been provided with
and/or has not been denied any leave requested under the Family and Medical
Leave Act.

 

8. Complaints and Charges Against the Company. Nothing herein is intended to or
shall preclude Employee from filing a complaint and/or charge with any
appropriate federal, state, or local government agency and/or cooperating with
said agency in its investigation. Employee, however, shall not be entitled to
receive any relief, recovery, or monies in connection with any complaint or
charge brought against Employer, without regard to who brought such complaint or
charge.

 

9. Return of Company Property. Employee agrees and acknowledges that, on or
prior to the Retirement Date, Employee will return to the Company all originals
and copies of VSEA documents and property, including, without limitation,
database information, client information, sales documents, financial statements,
budgets and forecasts, and any other similar documents, as well as any
equipment. Employee further agrees that Employee shall abide by any and all
contractual, common-law and statutory obligations relating to protection and
non-disclosure of trade secrets and confidential and proprietary documents and
information. Employee also confirms that Employee has not incurred and will not
incur any unauthorized credit card charges or other liabilities of any nature
for which VSEA may be liable.

 

10. Nondisclosure of Proprietary Information. The covenants contained in the
Nondisclosure of Proprietary Information Agreement between Employee and the
Company dated November 20, 1998 (the “Nondisclosure Agreement”) are incorporated
herein by reference as if such covenants were set forth herein in full.

 

5



--------------------------------------------------------------------------------

11. Non-Competition. As a further condition to the Company’s obligations to pay
compensation or provide benefits to Employee pursuant to this Agreement,
Employee shall not at any time within the period beginning on the Retirement
Date and ending on the twelve (12) month anniversary thereof engage in any work
of any nature which competes with the services or products produced, sold or
provided by the Company or its affiliates and subsidiaries without the prior
written consent of the Company, the granting of such consent being at the sole
discretion of the Company.

 

12. Withholding Taxes. Any payments made or benefits provided to Employee under
this Agreement will be reduced by any applicable withholding taxes.

 

13. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws provision. In the event Employee breaches
any provision of this Agreement, Employee affirms that the Company may institute
an action for an injunction or to specifically enforce any term or terms of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding Section 5 hereof, such provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and
effect.

 

14. Nonadmission of Wrongdoing. The Company and Employee agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at anytime for any purpose as an admission by either party,
or evidence of any liability or unlawful conduct of any kind.

 

15. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings,
relating to the subject matter hereof (including the Change In Control Agreement
between Employee and the Company dated February 16, 2001). The Company
acknowledges and agrees that the Indemnification Agreement shall remain in
effect with respect to any acts of Employee covered by the Indemnification
Agreement up to the Retirement Date. Employee acknowledges and reaffirms
Employee’s continuing obligations under the Nondisclosure Agreement. Employee
acknowledges that Employee has not relied on any representations, promises, or
agreements of any kind made to Employee in connection with Employee’s decision
to accept this Agreement, except for those set forth herein.

 

17. Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day Employee executes this Agreement (the
“Revocation Period”). If the last day of the Revocation Period is a Saturday,
Sunday, or legal holiday in the Commonwealth of Massachusetts, then the
Revocation Period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday in the Commonwealth of Massachusetts. Any
revocation of this Agreement must be submitted, in writing, to

 

6



--------------------------------------------------------------------------------

Gary L. Loser, Vice President and General Counsel, and state, “I hereby revoke
my acceptance of our Agreement.” The revocation must be personally delivered to
Gary L. Loser or his designee, or overnight mailed to Gary L. Loser at the
address set forth in Section 1(b) above and postmarked prior to the expiration
of the Revocation Period. In the event of any such revocation by Employee, all
obligations of VSEA under this Agreement will terminate and be of no further
force and effect as of the date of such revocation.

 

18. Effective Date of Agreement. This Agreement shall not become effective or
enforceable until the day following the last day of the Revocation Period.

 

EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT AND IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE PAYMENTS AND BENEFITS PROVIDED FOR IN THIS
AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

            VARIAN SEMICONDUCTOR             EQUIPMENT ASSOCIATES, INC.

By:

 

/S/ Ernest L. Godshalk

--------------------------------------------------------------------------------

 

By:

 

/S/ Richard A. Aurelio

--------------------------------------------------------------------------------

    Ernest L. Godshalk       Richard A. Aurelio             Chairman

Date:

  December 8, 2004  

Date:

  December 8, 2004

 

7